Title: Elkanah Watson Jr. to John Adams, 5 July 1784
From: Watson, Elkanah, Jr.
To: Adams, John


        
          Hon’d Sir
          London. 5th. July 1784
        
        In leaving the Hague, I fully intended returning the same way and acknowledging personally my gratitude for the polite reception I mett at Amsterdam in consequence of your Excellencys letters of introduction. I was hurried back from Holland in consequence of my affairs haveing advanc’d to a close more rapidly than I had reason to expect.
        I have the pleasure to inform your Excellency that I am now totally, & honourably exonorated from my English debts, and preparing for America, expecting to sail for R. Island the 1st. Augt.— I shall always be happy in every stage of life, to pay the tribute of respect which I owe your Excellency in common with every American; Independant of the personal attention I have in frequent instances experienc’d during my residence in Europe.
        
        Although I have freed myself from every claim in this country by a firm perserverance; yet a load hangs heavily upon my shoulders in France. My partner has Indeed come to a composition with his creditors, and will meet me in N. York, but as, in the progress of accomplishing this composition, I shall probably stand in need of the aid of the french Minister in America, and perhaps shall have occasion to make application to the Gouvenor of New York & Pensilvania; I shall therefore esteem it an additional obligation If your time will allow a letter of recommendation to them, stating my connections in New England—my establishment in France &c.
        Most respectfully wishing Your Excellency may injoy the happiness of soon seeing Mrs. & Miss Adams, and that you may continue to possess an uninterupted health, permit me to subscribe myself Very sincerely Your devoted / & greatly Oblig’d Hl. St.
        
          El. Watson Jr.
        
        
          Please to direct to me under cover to Messrs. Blanchard & Lewis merchts. London.
          Mr. Watson presents his respectfull compliments to Mons. Dumas thanks him cordially for his intoduction to Mons. Luzac and begs to be favour’d with a general sketch of the present system of Gouvernment in Holland for the regulation of his Journal.
        
      